Title: To George Washington from John Collins, 24 May 1790
From: Collins, John
To: Washington, George



Sir
Newport [R.I.] May 24th 1790

In all the Vicissitudes of time, and changes of Sentiments that have taken place in the united states, I have uniformly believed that the most essential happiness of our Country, ultimately depended, upon the establishment of an efficient executive power, under one federal head; being the only means, to obtain that tone to government necessary, to answer the ends of its institution; the securing the general peace, promoting the general interests, establishing the National character and rendering the Union indissolubly permanent—A power to controul the selfish interests of a Single state, and to compel the sacrifice of partial view to promote the common-weal.
A government thus calculated to cultivate the principles of universal Justice, probity and honour, must be the source of national strength, as well as happiness to mankind. However I have been Uniformly Activated by these principles, and my consciousness of possessing the general confidence hath hitherto led me to a degree of caution in my conduct and open declarations on the score of political concerns; expecting to effect more from my moderation and influence in public character, than by a conduct more explicit & pointed; which is fully evinced by what has taken place in consequence of my act in the appointment of a convention to adopt the constitution; which depended solely on me; and such was the caprice of the people, that all public confidence was withdrawn from me, and was deprived of every public trust and emolument. This was a Voluntary sacrifice, the event being well known, and comparatively a small one when Just Anticipations pourtray to me the great, the general advantages arising from a Completion of the union of the states (for have no doubt of the Adoption) but altho personal sacrifices for the public good, have been long familiar to me, (and if you have any knowledge of my property or character you must be conscious they have been many and weighty) they are more easily supported by the hope of compensation—and when I reflect

upn your friendship, generosity and goodness, with how much it will be in your power to gratifie me, you will give me leave to anticipate your influence and appointment to the Office of Collector for the district of Newport—your Excellency’s attention to me in this shall be ever had in lasting remembrance.
Your goodness will forgive the trouble given you, by an application from him, who will obey your commands with chearfulness and Alacrity—and honour you without flattery with every sentiment of respect & Esteem Your Humble Servt

John Collins

